IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                  NOS. WR-82,653-01, WR-82,653-02, 82,653-03 & 82,653-04


                      EX PARTE TERRY CLARK SHELTON, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. W09-20518-U(A), W09-73040-U(A), W10-21198-U(A) & W10-55874-U(A)
                 IN THE 291ST JUDICIAL DISTRICT COURT
                        FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in four causes

of aggravated robbery, and sentenced to imprisonment for fifty years in each cause.

        The trial court signed orders designating issues on July 10, 2014. After 180 days from the

day the writ applications were served on the State, the writ applications were forwarded to this Court.

TEX . R. APP . P. 73.5.

        Applicant has alleged facts which, if true, could entitle him to relief. We remand these
applications to the 291st District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 4, 2015
Do not publish